   Case: 4:21-cv-00401-DDN Doc. #: 1 Filed: 04/06/21 Page: 1 of 4 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOHN O’MARA, BRIAN NICHOLS, RICHARD )
KELLETT, MICHAEL O’CONNELL III, MARK )
MORGAN, JAMES MURPHY, DENNIS                          )
CORRIGAN, NEIL HABERBERGER, ROBERT )
C. MITCHELL, and RAY HEFNER                           )
in Their Representative Capacities as Trustees of the )
PLUMBERS AND PIPEFITTERS WELFARE                      )
EDUCATIONAL FUND, PLUMBERS AND                        )
PIPEFITTERS PENSION FUND, and PLUMBERS )
AND PIPEFITTERS LOCAL 562                             )
SUPPLEMENTAL PENSION PLAN AND TRUST, )                    Case No.
                                                      )
and                                                   )
                                                      )
PLUMBERS AND PIPEFITTERS LOCAL 562,                   )
a Labor Organization,                                 )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )
                                                      )
BREAKTHROUGH PLUMBING CO., LLC,                       )
                                                      )
                       Defendant.                     )

                                          COMPLAINT

       COME NOW Plaintiffs, by and through their attorneys, and for their cause of action against

Defendant state:

       1.      Jurisdiction of the cause of action and the parties hereto is conferred upon this Court

by subsections (a), (b) and (c) of Section 301 of the Labor Management Relations Act of 1947, as

amended, 29 U.S.C., Section 185 (hereinafter referred to as the “LMRA”), and Sections 502(e)(1)

and (f) of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C., Sections

1132(e)(1) and (f) (hereinafter referred to as “ERISA”). Venue in this Court is appropriate by virtue

of 29 U.S.C., Section 1132 (e)(2).
    Case: 4:21-cv-00401-DDN Doc. #: 1 Filed: 04/06/21 Page: 2 of 4 PageID #: 2




        2.       The Plumbers and Pipefitters Welfare Educational Fund, the Plumbers and Pipefitters

Pension Fund, and the Plumbers and Pipefitters Local 562 Supplemental Pension Plan and Trust

(hereinafter, the “Plumbers & Pipefitters Funds”) are employee benefit plans created in accordance

with the provisions of Section 302(c)(5) and (c)(6) of the LMRA, 29 U.S.C., Sections 186(c)(5) and

(c)(6). The Plumbers & Pipefitters Funds are employee benefit plans within the meaning of Sections

3(3) and (4)(a) of ERISA, 29 U.S.C., Section 1002(3) and 1003(a), and are multi-employer plans

within the meaning of Section 515 of ERISA, 29 U.S.C., Section 1145.

        3.       The Plumbers and Pipefitters Welfare Educational Fund, the Plumbers and Pipefitters

Pension Fund, the Plumbers and Pipefitters Local 562 Supplemental Pension Plan and Trust are

administered from offices located at 3640 Corporate Trail Drive, Earth City, MO 63045, within this

judicial district.

        4.       Plaintiffs John O’Mara, Brian Nichols, Richard Kellett, Michael O’Connell III, Mark

Morgan, James Murphy, Dennis Corrigan, Neil Haberberger, Robert C. Mitchell, and Ray Hefner are

the Trustees of the Plumbers and Pipefitters Welfare Educational Fund, the Plumbers and Pipefitters

Pension Fund, the Plumbers and Pipefitters Local 562 Supplemental Pension Plan and Trust, and as

such, are fiduciaries within the meaning of Sections 502(a)(3) and (g)(1) of ERISA, 29 U.S.C.,

Sections 1132(a)(3) and 1132(g)(1).

        5.       Plumbers and Pipefitters Local 562 is a labor organization within the meaning of

Section 2(5) of the LMRA, 29 U.S.C., Section 152(5), representing employees in an industry affecting

commerce within the meaning of Section 301 of the LMRA, 29 U.S.C., Section 185.

        6.       Defendant is a Missouri corporation in good standing, conducting business in this

judicial district. Defendant is an employer in an industry affecting commerce within the meaning

of Sections 3(5), (11), (12), and 515 of the Employee Retirement Income Security Act of 1974, as




                                                  2
    Case: 4:21-cv-00401-DDN Doc. #: 1 Filed: 04/06/21 Page: 3 of 4 PageID #: 3




amended, 29 U.S.C., §§1002(5), (11), (12) and 1145, and Sections 2(2), (6) and (7) of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C., §§152(2), (6) and (7), having an office

and place of business within this judicial district.

        7.      Defendant has been party to a Collective Bargaining Agreement with Plumbers and

Pipefitters Local 562 at all times relevant hereto.

        8.      Defendant is bound by various Trust Agreements relating to the Plumbers and

Pipefitters Funds.

        9.      Under the terms of the Collective Bargaining Agreement, Defendant is required to

make contributions to the Plumbers and Pipefitters Funds pursuant to the formula set forth therein, to

file monthly contribution report forms and to remit dues payments to Plumbers and Pipefitters Local

562.

        10.     Defendant has failed to make the required contributions and dues payments.

        11.     The Collective Bargaining Agreement requires delinquent employers to pay

liquidated damages, attorneys’ fees, court costs and audit costs.

        12.     Section 502(g) of ERISA, 29 U.S.C., Section 1132(g), provides that in an action such

as this to enforce 29 U.S.C., Section 1145, the Court shall award the unpaid contributions, interest on

the unpaid contributions, liquidated damages in an amount equal to the interest or in the amount set

forth in the plan, and reasonable attorneys’ fees and costs.

        WHEREFORE, Plaintiffs pray that this Court enter its order, judgment and decree awarding

Plaintiffs the following relief for their cause of action:

        a.      An order directing Defendant to submit to an audit of its books and records to

                determine all amounts owed;

        b.      A judgment for contributions owed to the Plumbers and Pipefitters Funds;




                                                      3
   Case: 4:21-cv-00401-DDN Doc. #: 1 Filed: 04/06/21 Page: 4 of 4 PageID #: 4




       c.     A judgment for dues payments owed to Plumbers and Pipefitters Local 562;

       d.     A judgment for liquidated damages, interest, costs, and reasonable attorneys’ fees,

              pursuant to 29 U.S.C., §1132(g) and the Collective Bargaining Agreement;

       e.     For such other and further relief as the Court may consider appropriate under the

              circumstances.



                                            Respectfully submitted,

                                            HARTNETT REYES-JONES, LLC


                                                /s/ Michael A. Evans
                                            MICHAEL A. EVANS, #58583MO
                                            4399 Laclede Avenue
                                            St. Louis, Missouri 63108
                                            Phone: (314) 531-1054
                                            Fax: (314) 531-1131
                                            mevans@hrjlaw.com

                                            Attorneys for Plaintiffs




                               CERTIFICATE OF SERVICE

          The undersigned certifies that on April 6, 2021, a copy of the foregoing was mailed, by
Certified Mail, Return Receipt Requested, to the Secretary of Labor, United States Department of
Labor, P.O. Box 1914, Washington, D.C. 20013 and to the Secretary of the Treasury, United States
Treasury, 1500 Pennsylvania Avenue, Washington, D.C. 20220.


                                                       /s/ Michael A. Evans




                                               4
